DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2015/0329337 to Ziaylek et al. in view of patent application no. 2011/0052356 to Leatherman et al.
	Regarding claims 1, 7 and 11, Ziaylek et al. discloses a frame (14 and 16), a stationary base (12), a fulcrum feature (32) and rails (40) having a valve aperture (42).
	Ziaylek et al. discloses the claimed invention except for the pivot stop.
	Leatherman et al. discloses that it is known to have a pivot stop (22) in a lifting handtruck.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ziaylek et al. with the teachings of Leatherman et al. by adding the 
	Regarding claims 5, 6 and 8, Ziaylek et al. discloses four wheels (not numbered, but shown in fig. 1).
	Regarding claim 9, Ziaylek et al. discloses a stand feature (46).
	Regarding claim 10, Ziaylek et al. discloses a pinned connection (not numbered, but shown in fig. 1 as the connection between elements [12 and 14]) for fulcrum and base.
	Regarding claim 12, Ziaylek et al. in view of Stone et al. discloses the claimed invention except for the water heater and water heater pan.
Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  In the instant the case, the water heater and water heater pan do not impart patentability to the claims.
Regarding claim 13, Ziaylek et al. discloses a pan feature (50).
Regarding claims 14 and 15, Ziaylek et al. discloses a piston lift (26).
Regarding claim 16, Ziaylek et al. discloses a leverage bar (26).
Regarding claims 18-20, the recited method steps are considered to be obvious to Ziaylek et al. in view of Leatherman et al., since Ziaylek et al. in view of Leatherman et al. disclose all of the structural limitations in the claims as discussed above.  
It would have been obvious to one having ordinary skill in the art to have modified Ziaylek et al. in view of Leatherman et al. to perform the recited method for the purpose of providing an efficient alternative for moving a water heater from one location to the next.
17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziaylek et al. in view of Leatherman et al. as applied to claim 11 above, and further in view of patent application no. 2007/0191197 to Vittone et al.
Regarding claim 17, Ziaylek et al. in view of Leatherman et al. discloses the claimed invention except for the frame having a plurality of pin apertures to secure multiple different frame orientation relative to the stationary base.
Vittone et al. discloses it is known to have a plurality of pin apertures (68) to secure multiple different frame orientation in an exercise machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the invention to Ziaylek et al. in view of Leatherman et al. with the teachings of Vittone et al. by adding the plurality of pin apertures with a reasonable amount of success for the purpose of providing an adjusting device to users of different sizes.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                                                                                                                                                                                                               
Wbj.